Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 14-20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,091,711 A in view of Matychenkov et al, for the reasons given in the last Office Action.  Applicant’s argument, that Matychenkov et al disclose that an alkali is added to the mixture in an amount that is less than the stoichiometric amount necessary to dissolve all silica and to convert all humic acid, and fail to disclose a leachate that has been separated from the solid residue, which leachate has a pH of 11 or greater, is not convincing. Matychenkov et al disclose in Paragraph [0046] that “normally” the amount of alkali added is less than the stoichiometric amount necessary to dissolve all silica and to convert all humic acid, which would imply that the amount of alkali could be of a greater amount. Matychenkov et al teach in the first sentence in Paragraph [0046] that the term “alkali” denotes soluble bases which contain and release hydroxide ions in aqueous solutions to form an alkaline solution which has pH more than 7. It would be obvious from such teaching of Matychenkov et al to add an amount of the alkaline solution of sufficient pH so that the leachate has a pH of 11 or greater after the step of separating the leachate from the solid residue, since Matychenkov et al would suggest any pH value greater than 7 at the aforementioned passage, and GB 2,091,711 A discloses on page 3, lines 6-8 that the magnesium silicate ore is treated with a strong base. Regarding claim 26, there is no indication in GB 2,091,711 A that the leaching step is conducted in the presence of a humic acid-containing raw material.
Claims 1-7, 9, 11, 14-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matychenkov et al.  Matychenkov et al is relied upon as discussed in the last Office Action. Applicant’s argument, that Matychenkov et al disclose that an alkali is added to the mixture in an amount that is less than the stoichiometric amount necessary to dissolve all silica and to convert all humic acid, and  fail to disclose a leachate that has been separated from the solid residue, which leachate has a pH of 11 or greater, is not convincing. Matychenkov et al disclose in Paragraph [0046] that “normally” the amount of alkali added is less than the stoichiometric amount necessary to dissolve all silica and to convert all humic acid, which would imply that that the amount of alkali could be greater than such amount. Matychenkov et al teach in the first sentence in Paragraph [0046] that the term “alkali” denotes soluble bases which contain and release hydroxide ions in aqueous solutions to form an alkaline solution which has pH more than 7. It would be obvious from such teaching of Matychenkov et al to add an amount of the alkaline solution of sufficient pH so that the leachate has a pH of 11 or greater after the step of separating the leachate from the solid residue, since Matychenkov et al would suggest any pH value greater than 7 at the aforementioned passage.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736